DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/08/2022.
Applicant's election with traverse of the  in the reply filed on 10/08/2022 is acknowledged.  The traversal is on the ground(s) that the inventions can be searched together without burden, and that time and expense of the Applicant can be saved by forgoing the restriction requirement.  This is not found persuasive because a search burden has been shown to exist by the examiner, as the inventions have attained a separate status in the art in view of their different classifications. See MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martens et al (US 2007/0087934 A1), referred to herein as ‘Martens’, in view of Ye et al (Methanol synthesis from CO2 hydrogenation over a Pd4/In2O3 model catalyst: A combined DFT and kinetic study, Journal of Catalysis, 2014), referred to herein as ‘Ye’.
	Regarding Claim 1, Martens discloses porous composite materials having micropores and meso- or macropores, a method of making such materials and their use in organic conversion reactions ([0001]). Further, Martens discloses the use of palladium in impregnation of such compositions for use as a catalytic component in the conversion of syngas to methanol ([0059]). Further, Martens discloses that the preferred framework of the mesopores is of lamellar, hexagonal, or cubic (also known as belonging to the Ia3d symmetry group; [0030]). This reads on Claim 1, in which a catalyst for converting carbon dioxide to methanol, the catalyst comprising: a supported catalyst on a mesoporous material, wherein a porous structure of the mesoporous material comprises Ia3d symmetry, and comprises mesopores and micropores interconnecting the mesopores is disclosed.
	Further regarding Claim 1, Martens discloses indium among a list of possible materials to compose the porous composite material discussed above ([0060]). Additionally, indium and palladium, both of which are required by the instant applicant, have been known to have synergistic effects in the synthesis of methanol from syngas. For example, Ye is drawn to a study on the synergistic effects of indium oxide and palladium for the synthesis of methanol. Specifically, Ye discloses that Pd/In2O3 catalysts show high selectivity in the hydrogenation of CO2 to methanol over the hydrogenation of CO (Intro), and that such a combination leads to advantages in CO2 hydrogenation (3.3.1. Formate route). Given this, one of ordinary skill in the art would find it obvious to use indium oxide from the list of provided alternatives provided by Martens in order to advantageously increase the CO2 hydrogenation selectivity and maximize methanol production.
	Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above.  Further, Martens discloses that the mesopores typically have a pore volume greater than 0.1 mL/g.
	Further regarding Claim 2, while Martens is silent regarding the preferred specific surface area of the porous composite material, the material is made by the same process as claimed by the instant invention (by synthesis using a silica template). Given this, the surface area of the porous composite material as disclosed by Martens must necessarily have the same surface area as that disclosed by the instant claim, as both were made in the same way. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established – see MPEP 2112.01 (I).
	Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, while Martens is silent regarding the particle size of the indium oxide particles, the material is made by the same process as claimed by the instant invention (by synthesis using a silica template). Given this, the surface area of the porous composite material as disclosed by Martens must necessarily have the same particle size as that disclosed by the instant claim, as both were made in the same way. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established – see MPEP 2112.01 (I).
Regarding Claim 4, the prior art discloses the limitations of Claim 1 as shown above.  Further, Martens disclose the porous composite material to be made from Silicalite-1 crystals suspended in ethanol which act as a grid for crystal self-assembly ([0051]), which is considered use of a silica template.
Regarding Claim 5, the prior art discloses the limitations of Claim 1 as shown above.  Further, Martens discloses the use of a noble metal, preferably platinum or palladium, as a hydrogenation catalyst to be supported on the porous composite material ([0069]).
Regarding Claim 6, the prior art discloses the limitations of Claim 1 as shown above.  Further, while the prior art is silent regarding the ideal loading of palladium on the porous composite material for hydrogenation, one of ordinary skill in the art would find it obvious to determine the amount of palladium that would maximize the catalytic activity of the catalyst.
Regarding Claim 7, the prior art discloses the limitations of Claim 1 as shown above. Further, Martens discloses the use of gallium oxide as a favorable component for the catalysis of reacting syngas to create methanol and reaction of ammonia with organic oxygenates, ([0059]- [0060]). 
Further regarding Claim 7, while the ideal loading of gallium on the porous composite material for hydrogenation, one of ordinary skill in the art would find it obvious to determine the amount of palladium that would maximize the catalytic activity of the catalyst.

Other Relevant Disclosures
	Other relevant disclosures considered by the examiner include the following:
Frei et al (Atomic-scale engineering of indium oxide promotion by palladium for methanol production via CO2 hydrogenation, Nature Connections, 2019) discloses making of palladium supported on In2O3 by co-precipitation and a sol–gel method. While this reference discloses indium oxide as a support for a catalyst and discloses the claimed limitations for the pore volume and surface area of Claim 2 (Supplemental information), Frei neither discloses nor suggests the features of Claim 1 drawn to the connected mesopore-micropore complex. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736